Name: Commission Regulation (EEC) No 3517/92 of 4 December 1992 on imports of certain processed mushroom products originating in Poland and South Korea and repealing Regulation (EEC) No 2943/92
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/20 Official Journal of the European Communities 5. 12. 92 COMMISSION REGULATION (EEC) No 3517/92 of 4 December 1992 on imports of certain processed mushroom products originating in Poland and South Korea and repealing Regulation (EEC) No 2943/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of preserved cultivated mushrooms from third countries ('), as last amended by Regulation (EEC) No 3516/92 (2), and in particular Article 5 (4) thereof, Whereas the second subparagraph of Article 5 (4) of that Regulation provides that the quantity still available at the date of entry into force of Regulation (EEC) No 3516/92 is to be allocated to two groups of importers in accor ­ dance with detailed rules laid down by the Commission ; Whereas a substantial quantity is still available for alloca ­ tion to importers for the end of 1992 ; whereas the issue of import licences under Regulation (EEC) No 1707/90 for certain processed mushroom products from all third countries excepting Poland and South Korea has been suspended for the rest of 1992 ; whereas as a consequence quantities still available can only be allocated to Poland and South Korea ; Whereas, in order to ensure fair acc,ess to the quantity transferred, certain special detailed rules should be laid down as regards import licences, Article 1 Import licences shall be issued for that part of the overall quantity allocated to Poland and South Korea in accordance with Annex I to Regulation (EEC) No 1707/90 which is still available on 8 December 1992 in accordance with that Regulation , without prejudice to the specific provisions of Article 2. Article 2 Each importer as referred to in Article 5 (4) (a) and (b) of Regulation (EEC) No 1707/90 may submit applications by 7 December 1992 for import licences for mushrooms covered by CN codes 0711 90 40, 2003 10 20 and 2003 10 30 and originating in Poland and South Korea. Article 3 Commission Regulation (EEC) No 2943/92 (3) is hereby repealed. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 158, 23 . 6. 1990, p. 34. (4 See page 18 of this Official Journal . O OJ No L 294, 10. 10 . 1992, p. 14.